DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 11-13 in the reply filed on 06/03/21 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II & III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1, 3-5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (:hereinafter “Bengtsson”, US Pat No. 9,020,447) and in view of HE et al. (hereinafter “HE”, US Pat No. 2013/0308476).
As per claim 1, Bengtsson discloses a radio-frequency front-end circuit (see fig. 6) configured to transfer a first radio-frequency signal of a first communication system and a second radio-frequency signal of a second communication system, the second communication system being different than the first communication system (see col. 9/ln. 51-65, the transceiver 640 in cooperation with the processor 627 may be configured to communicate according using at least one radio access technology in two or more frequency ranges; wherein frequency of different bands are simultaneously transfer thru TX/RX 642 & 644), the radio-frequency front-end circuit comprising a first transfer circuit (see fig. 6, 654) configured to transfer the first radio-frequency signal; and a first switch (see fig. 5, 205) comprising a first antenna terminal connected to a first antenna, a second antenna terminal connected to a second antenna, and at least two selection terminals (see fig. 5, 205, wherein the switch is 2x2), the second antenna being different than the first antenna, wherein the at least two selection terminals of the first switch comprise a first selection terminal connected to the first transfer circuit, and a second selection terminal connected to a second transfer circuit, the second transfer circuit being configured to transfer the second radio-frequency signal (see fig. 5, switch 205, wherein one of the terminal connect to TX/RX 642 and the other terminal connect to TX/RX 644); and the first switch is configured to when the first antenna has a higher 
Bengtsson does not discloses that wireless communication system to adopt carrier aggregation for simultaneous signals transmission. However, He disclose such teaching of carrier aggregation for simultaneous signals transmission (see at least abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Bengtsson to adopt such method, as taught by HE, in order to enhance user experience, including latency reduction for bursty traffic.
As per claim 3, the improved wireless communication system of Bengtsson and HE further disclosed the first transfer circuit comprises a first power amplifier (see fig. 6, 642, it is inherently the TX/RX 642 comprising a power amplifier) configured to amplify the first radio-frequency signal, and to output a first amplified radio-frequency signal, the first amplified radio-frequency signal being transmitted by the first antenna or the second antenna, and the second transfer circuit comprises a second power amplifier (see fig. 6, 644, it is inherently the TX/RX 642 comprising a power amplifier) configured to amplify the second radio-frequency signal, and to output a second amplified radio-frequency signal, the second amplified radio-frequency signal being transmitted by the first antenna or the second antenna. 

As per claim 5, the improved wireless communication system of Bengtsson and HE further disclosed the second transfer circuit (see fig. 6, 644).
As per claim 13, the improved wireless communication system of Bengtsson and HE further disclosed the first antenna and the second antenna (see fig. 6, 654 & 652); and a radio-frequency (RF) signal processing circuit (see fig. 6, 627) configured to process the first radio-frequency signal or the second radio-frequency signal transmitted or received by the first antenna or the second antenna, wherein the radio frequency front-end circuit is configured to transfer the first and second radio-frequency signals between the first antenna, the second antenna, and the RF signal processing circuit (see rejection above in claim 1). 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the improved wireless communication system of Bengtsson and HE further disclosed and further in view of Gummadi et al. (hereinafter, “Gummadi”, US Pat No. 11,044,693


As per claims 11-12, Bengtsson disclosed various radio access technology can be employed (see col. 9/ln. 51-65) but not specifically 4G and 5G. However, Gummadi disclosed such method of employing the teaching of re-farming spectrum resources of 4G and 5G (see col. 7/ln. 34-col. 8/ln. 30, and throughout the reference). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention for the improved wireless communication system of Bengtsson and HE to employ such teaching of re-farming spectrum resources, as taught by Gummadi, in order to provide a cost-effective way to redeploy existing spectrum.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, none of the cited prior arts of record, in combination or individual, show or make it obvious the second radio-frequency signal includes user data of the second communication system, and the first radio-frequency signal includes communication control data for enabling transfer of the user data of the second communication system via the second transfer circuit.
Regarding claim 6, none of the cited prior arts of record, in combination or individual, show or make it obvious the RF front-end circuit comprising the first transfer 
Regarding claim 7, none of the cited prior arts of record, in combination or individual, show or make it obvious the RF front-end circuit comprising the first transfer circuit and the second transfer circuit; wherein the second transfer circuit comprises a second power amplifier configured to amplify the second radio-frequency signal of the second communication system; a second low-noise amplifier configured to amplify the second radio-frequency signal of the second communication system; and a transmission and reception selector switch configured to exclusively switch between connecting an output terminal of the second power amplifier to the second selection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic


September 29, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643